Title: From John Quincy Adams to John Adams, 2 November 1818
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 2. November 1818.
				
				Your Letter of the 28th. of last Month, has this day brought me the most distressing intelligence that I ever received; yet my dear John, if there was any thing that could soften its bitterness, it was that it should first come from a beloved and affectionate hand—Such it was coming from yours, and I thank you, for the kind and filial attention with which you immediately communicated the Event, by which it has pleased God to remove my ever blessed Mother to a better world. I thank you too for the same attention, with which you repeatedly wrote to your mother, during the illness of mine, and which apprized  us of her real situation, when we were too ready to trust in the hopes, which other friends fondly cherished by listening to their ardent wishes—I prey you to return your mothers and my most affectionate and grateful thanks to Miss Harriet Welsh, both for her kind and unwearied attendance on my Mother in her illness, and for the assiduous and active friendship, with which she wrote from time to time, while a lingering hope was left, to keep it alive in our breasts.You have lost, my dear Son, one of the kindest, and most precious of Parents; for such she truly was to you, and to all my children. If you live, as I hope and pray you may, to an age as advanced as hers, you will never meet on earth one, to whom you will owe deeper obligations, or who will be to you a more faithful and affectionate friend—May it be your lot in life to enjoy the Society even of a few Spirits, so nearly approaching to perfection as hers, and above all, my Son, may he who is the Supreme Good, inspire and guide your conduct through your earthly career, so that at the final scene, you may surrender your Spirit to its creator as unsullied as was hers—I have no greater blessing to bestow—Be it yours; and be it that of your Brothers! from your ever affectionate father.
				
					John Quincy Adams.
				
				
			